DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/370,495, filed on 12/6/2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/2/2021; 9/2/2021 and 10/20/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Status
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 15; and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 2005/0110403 A1, hereafter Han) in view of Chung et al (US 2013/0187131 A1-IDS presented prior art, hereafter Chung).
Re claim 1, Han discloses in FIG. 8 (with references to FIGS. 1 and 3) an organic light emitting display device (flat panel display), comprising:
a substrate (700; ¶ [0064]) including a sub-pixel region (rightward of center line of middle 715 between 770b and 770a; ¶ [0068]-[0069]) and a transparent region (leftward of center line of middle 715 between 770b and 770a; ¶ [0068]-[0069]), the sub-pixel region (rightward of center line of middle 715 between 770b and 770a) and the transparent region (leftward of center line of middle 715 between 770b and 770a) being separate (spaced apart) from each other and non-inclusive of the other (no overlap of 770b and 770a);
a first semiconductor element (1st TFT; ¶ [0065]) in the sub-pixel region (rightward of center line of middle 715 between 770b and 770a) on the substrate (700);
a second semiconductor element (2nd TFT; ¶ [0065]) overlapping (covering from below) at least a portion (rightward of center line of middle 715 between 770b and 770a) of the sub-pixel region (rightward of center line of middle 715 between 770b and 770a) on the substrate (700) in a top plan view (FIG. 1), the second semiconductor element (2nd TFT) being spaced apart (separated laterally) from the first semiconductor element (1st TFT);
a first lower electrode (710b; ¶ [0067]) in the sub-pixel region (rightward of center line of middle 715 between 770b and 770a) on (over) the first semiconductor element (1st TFT), the first lower electrode (710b) being electrically connected (via drain 706b_3; ¶ [0067]) to the first semiconductor element (1st TFT), the first lower electrode (710b) including:
a first electrode layer (reflective electrode; ¶ [0067]); 
a second lower electrode (710a; ¶ [0067]) in the transparent region (leftward of center line of middle 715 between 770b and 770a) on the substrate (700), the second lower electrode (710a) being electrically connected (via drain 706a_3; ¶ [0067]) to the second semiconductor element (2nd TFT), the second lower electrode which transmits a light (transparent; ¶ [0067]), the second lower electrode (710a) including:
a fourth electrode layer (transparent electrode; ¶ [0067]); 
a first light emitting layer (730b; ¶ [0068]) on the first lower electrode (710b);
a second light emitting layer (730a; ¶ [0068]) on the second lower electrode (710a); and
an upper electrode (750b/750a; ¶ [0068]) on the first (730b) and second (730a) light emitting layers;

Han fails to disclose the first lower electrode (1st electrode of green pixel) including: a second electrode layer (108b; ¶ [0064]) on the first electrode layer (108a); and a third electrode layer on the second electrode layer; the second lower electrode having a thickness which is less than a thickness of the first lower electrode, the second lower electrode including: a fifth electrode on the fourth electrode layer (108a); wherein the first electrode layer and the fourth electrode layer are disposed on the same layer, and the fourth electrode layer is in contact with the fifth electrode layer.

However,
Chung discloses in FIGS. 7, 8A and 8B an organic light emitting display device comprising: a first lower electrode (1st pixel electrode 221 in FIGS. 7 and 8A; ¶ [0102]-[0105] and [0107]), the first lower electrode (221) including: a first electrode layer (transparent conductive film 221a in FIG. BA; ¶ [0107]); a second electrode layer (reflective layer 221b in FIG, 8A; ¶ [0107]) on the first electrode layer (221a); and a third electrode layer (transparent conductive film 221c in FIG. 8A; ¶ [0107]) on the second electrode layer (221b); a second lower electrode (2nd pixel electrode 222 in FIG. 8B; ¶ [0106]), the second lower electrode (222) having a thickness which is less (when 222 is formed as a two layer stack concurrently/simultaneously with layers 221a and 221c of 1st lower electrode 221; ¶ [0113]) than a thickness of the first lower electrode (221 comprising 221a/221b/221c), the second lower electrode including: a fourth electrode layer (portion of 222 simultaneously/concurrently formed with 221a or 221c; ¶ [0113]); and a fifth electrode layer (portion of 222 simultaneously/concurrently formed with 221c or 221a; ¶ [0113]) on the fourth electrode layer (portion of 222 simultaneously/concurrently formed with 221a or 221c); wherein a thickness of the first electrode layer (221a) is a substantially same as a thickness of the fourth electrode layer (portion of 222 simultaneously or concurrently formed with 221a or 221c), and a thickness of the third electrode layer (221c) is a substantially same as a thickness of the fifth electrode layer (portion of 222 simultaneously/concurrently formed with 221a or 221c); wherein the first electrode layer (221a) and the fourth electrode layer (portion of 222 simultaneously/concurrently formed with 221a or 221c) are disposed on the same layer (formed simultaneously; ¶ [0113]), and wherein the fourth electrode layer (portion of 222 simultaneously/concurrently formed with 221a or 221c) is in contact with (physically touching) the fifth electrode layer (portion of 222 simultaneously/concurrently formed with 221c or 221a).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the structure of Han such that the first lower electrode includes: a third electrode layer on the second electrode layer; the second lower electrode having a thickness which is less than a thickness of the first lower electrode; wherein a thickness of the first electrode layer is a substantially same as a thickness of the fourth electrode layer, and a thickness of the third electrode layer is a substantially same as a thickness of the fifth electrode layer; and wherein the fourth electrode layer is in contact with the fifth electrode layer as disclosed by Chung, in order to form a reflective electrode which prevents or reduces optical loss in a direction opposite to the user (Chung; ¶ [0105]), with a transparent electrode formed with the same low reflectivity, high work-function materials of the reflective electrode (Chung; ¶ [0107] and [0113]).

Re claim 2, Han discloses the organic light emitting display device of claim 1, wherein the first semiconductor element (1st TFT) includes: a first active layer (702b; ¶ [0064]) in the sub-pixel region (rightward of center line of middle 715 between 770b and 770a) on the substrate (700); a first gate electrode (704b; ¶ [0064]) on (above) the first active layer (702b); a first source electrode (706b_1; ¶ [0065]) which contacts a first portion (right side) of the first active layer (702b), the first source electrode (706b_1) being on (above) the first gate electrode (704b); and a first drain electrode (706b_3; ¶ [0065]) which contacts a second portion (left side) of the first active layer (702b), the first drain electrode (706b_3) being on (above) the first gate electrode (704b).

Re claim 3, Han discloses the organic light emitting display device of claim 2, wherein the second semiconductor element (2nd TFT) includes: a second active layer (702a; ¶ [0064]) on the substrate (700); a second gate electrode (704a; ¶ [0064]) on (above) the second active layer (702a); a second source electrode (706a_1; ¶ [0065]) which contacts a first portion (right side) of the second active layer (702a), the second source electrode (706a_1) being on (above) the second gate electrode (704a); and a second drain electrode (706a_3; ¶ [0065]) which contacts a second portion (left side) of the second active layer (702a), the second drain electrode (706a_3) being on (above) the second gate electrode (704a), wherein a portion (leftward of center of middle 715) of the second semiconductor element (2nd TFT) overlaps (is within) the transparent region (leftward of center line of middle 715 between 770b and 770a).

Re claim 4, Han discloses the organic light emitting display device of claim 3, wherein the second light emitting layer (730a) includes an organic emission layer (of 730a; ¶ [0068]), and at least a portion (leftward of center line of middle 715 between 770b and 770a) of the second semiconductor element (2nd TFT) overlaps (covers from below) the organic emission layer (of 730a) of the second light emitting layer (730a).

Re claim 5, Han discloses the organic light emitting display device of claim 3, wherein the second light emitting layer (730a) includes an organic emission layer (of 730a; ¶ [0068]), and the second semiconductor element (2nd TFT) does not overlap (coincide with) the organic emission layer (emission region of 730a) of the second light emitting layer (730a).

Re claim 6, Han discloses the organic light emitting display device of claim 3, wherein the second portion (left side) of the second active layer (702a) overlaps (is within) the transparent region (leftward of center line of middle 715 between 770b and 770a), and the second drain electrode (706a_3) is disposed in (within) the transparent region (leftward of center line of middle 715 between 770b and 770a).

Re claim 7, Han discloses the organic light emitting display device of claim 3, further comprising: a planarization layer (707; ¶ [0066]) on the first and second semiconductor elements (1st/2nd TFTs); and a pixel defining layer (715; ¶ [0068]) on the planarization layer (707), the pixel defining layer (715) covering both lateral portions (left/right ends) of the first lower electrode (710a) and both lateral portions (left/right ends) of the second lower electrode (710b).

Re claim 8, Han discloses the organic light emitting display device of claim 7, wherein a first contact hole (unlabeled drain via hole of 706b_3; ¶ [0067]) and a second contact hole (unlabeled drain via hole of 706a_3; ¶ [0067]) are defined in the planarization layer (707), and wherein the first lower electrode (710b) contacts the first drain electrode (706b_3) via the first contact hole, and the second lower electrode (710a) contacts the second drain electrode (706c_3) via the second contact hole.

Re claim 9, Han discloses the organic light emitting display device of claim 8, wherein the second light emitting layer (730a) includes an organic emission layer (of 730a; ¶ [0068]), and the second contact hole (drain 706a_3 via hole) is located under (below) the organic emission layer (of 730a) of the second light emitting layer (730a).

Re claim 10, Han discloses the organic light emitting display device of claim 8, wherein the second light emitting layer (730a) includes an organic emission layer (of 730a; ¶ [0068]), and the second contact hole (drain via hole of 706a_3) is located under (below) the pixel defining layer (715) such that the second contact hole does not overlap (does coincide with) the organic emission layer (emission region of 730a) of the second light emitting layer (730a).

Re claims 11 and 12, Han discloses the organic light emitting display device of claim 1, wherein the first light emitting layer (730b) emits a light in a first direction (top-emission; ¶ [0069]) which is perpendicular (normal) to an upper surface (upper horizontal plane) of the substrate (700), and the second light emitting layer (730a) emits a light in a second direction (downwardly; ¶ [0069]) which is opposite to the first direction (upwardly); and wherein the first lower electrode (710b) reflects a light (¶ [0069]) which is emitted from the first light emitting layer (730b), and the second lower electrode (710a) transmits a light (¶ [0069]) which is emitted from the second light emitting layer (730a).

Re claim 15, Han discloses the organic light emitting display device of claim 1.
But, fails to disclose wherein a thickness of the first electrode layer (710b) is a substantially same as a thickness of the fourth electrode layer (710a), and a thickness of the third electrode layer is a substantially same as a thickness of the fifth electrode layer.
However, Chung renders these limitations obvious by disclosing a first electrode layer (transparent conductive film 221a); a second electrode layer (reflective layer 221b) on the first electrode layer (221a); and a third electrode layer (transparent conductive film 221c) on the second electrode layer (221b); a second lower electrode (2nd pixel electrode 222), the second lower electrode (222) having a thickness which is less (when 222 is formed as a two layer stack concurrently/simultaneously with layers 221a and 221c of 1st lower electrode 221) than a thickness of the first lower electrode (221 comprising 221a/221b/221c), the second lower electrode including: a fourth electrode layer (portion of 222 simultaneously/concurrently formed with 221a or 221c); and a fifth electrode layer (portion of 222 simultaneously/concurrently formed with 221c or 221a) on the fourth electrode layer (portion of 222 simultaneously/concurrently formed with 221a or 221c); wherein a thickness of the first electrode layer (221a) is a substantially same as a thickness of the fourth electrode layer (portion of 222 simultaneously or concurrently formed with 221a or 221c), and a thickness of the third electrode layer (221c) is a substantially same as a thickness of the fifth electrode layer (portion of 222 simultaneously/concurrently formed with 221a or 221c) as discussed above for claim 1 as part of the reflective and transparent electrodes provided by Chung to the structure of Han.

Re claim 16, Han discloses in FIG. 8 (with references to FIGS. 1 and 3) a method of manufacturing an organic light emitting display device (flat panel display), the method comprising:
providing a substrate (700; ¶ [0064]) including a sub-pixel region (rightward of center line of middle 715 between 770b and 770a; ¶ [0068]-[0069]) and a transparent region (leftward of center line of middle 715 between 770b and 770a; ¶ [0068]-[0069]), the sub-pixel region (rightward of center line of middle 715 between 770b and 770a) and the transparent region (leftward of center line of middle 715 between 770b and 770a) being separate (spaced apart) from each other and non-inclusive of the other (no overlap of 770b and 770a);
forming a first semiconductor element (1st TFT; ¶ [0065]) in the sub-pixel region (rightward of center line of middle 715 between 770b and 770a) on the substrate (700);
forming a second semiconductor element (2nd TFT; ¶ [0065]) overlapping (covering from below) at least a portion (rightward of center line of middle 715 between 770b and 770a) of the sub-pixel region (rightward of center line of middle 715 between 770b and 770a) on the substrate (700) in a top plan view (FIG. 1), the second semiconductor element (2nd TFT) being spaced apart (separated laterally) from the first semiconductor element (1st TFT);
forming a first lower electrode (710b; ¶ [0067]), which includes a first electrode layer (reflective electrode; ¶ [0067]), in the sub-pixel region (rightward of center line of middle 715 between 770b and 770a) on (over) the first semiconductor element (1st TFT); 
forming a second lower electrode (710a; ¶ [0067]), which includes a fourth electrode layer (transparent electrode; ¶ [0067]), in the transparent region (leftward of center line of middle 715 between 770b and 770a) on the substrate (700); 
forming a first light emitting layer (730b; ¶ [0068]) on the first lower electrode (710b);
forming a second light emitting layer (730a; ¶ [0068]) on the second lower electrode (710a); and
forming an upper electrode (750b/750a; ¶ [0068]) on the first (730b) and second (730a) light emitting layers.
Han fails to disclose the first lower electrode (710a) includes a second electrode layer on the first electrode layer (710a), and a third electrode layer on the second electrode layer, in the sub-pixel region on the first semiconductor element; the second lower electrode (710b) includes a fifth electrode layer on the fourth electrode layer (710b), in the transparent region (leftward of center line of middle 715 between 770b and 770a) on the substrate; and wherein the first electrode layer (710a) and the fourth electrode layer (710b) are simultaneously formed, the third electrode layer and the fifth electrode layer are simultaneously formed.

However,
Chung discloses in FIGS. 7, 8A and 8B a method of manufacturing an organic light emitting display device (flat panel display), the method comprising:
forming a first lower electrode (1st pixel electrode 221 in FIGS. 7 and 8A; ¶ [0102]-[0105] and [0107]), the first lower electrode (221) including: a first electrode layer (transparent conductive film 221a in FIG. BA; ¶ [0107]); a second electrode layer (reflective layer 221b in FIG, 8A; ¶ [0107]) on the first electrode layer (221a); and a third electrode layer (transparent conductive film 221c in FIG. 8A; ¶ [0107]) on the second electrode layer (221b);
forming a second lower electrode (2nd pixel electrode 222 in FIG. 8B; ¶ [0106]), the second lower electrode (222) having a thickness which is less (when 222 is formed as a two layer stack concurrently/simultaneously with layers 221a and 221c of 1st lower electrode 221; ¶ [0113]) than a thickness of the first lower electrode (221 comprising 221a/221b/221c), the second lower electrode including: a fourth electrode layer (portion of 222 simultaneously/concurrently formed with 221a or 221c; ¶ [0113]); and a fifth electrode layer (portion of 222 simultaneously/concurrently formed with 221c or 221a; ¶ [0113]) on the fourth electrode layer (portion of 222 simultaneously/concurrently formed with 221a or 221c); wherein a thickness of the first electrode layer (221a) is a substantially same as a thickness of the fourth electrode layer (portion of 222 simultaneously or concurrently formed with 221a or 221c), and a thickness of the third electrode layer (221c) is a substantially same as a thickness of the fifth electrode layer (portion of 222 simultaneously/concurrently formed with 221a or 221c); wherein the first electrode layer (221a) and the fourth electrode layer (portion of 222 simultaneously/concurrently formed with 221a or 221c) are disposed on the same layer (formed simultaneously; ¶ [0113]), and wherein the fourth electrode layer (portion of 222 simultaneously/concurrently formed with 221a or 221c) is in contact with (physically touching) the fifth electrode layer (portion of 222 simultaneously/concurrently formed with 221c or 221a).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Han such that the first lower electrode includes a second electrode layer on the first electrode layer, and a third electrode layer on the second electrode layer, in the sub-pixel region on the first semiconductor element; the second lower electrode includes a fifth electrode layer on the fourth electrode layer; and wherein the first electrode layer and the fourth electrode layer are simultaneously formed, the third electrode layer and the fifth electrode layer are simultaneously formed as disclosed by Chung, in order to form a reflective electrode which prevents or reduces optical loss in a direction opposite to the user (Chung; ¶ [0105]), with a transparent electrode formed with the same low reflectivity, high work-function materials of the reflective electrode (Chung; ¶ [0107] and [0113]).

Re claims 17 and 18, Han discloses the method of claim 16, further comprising: forming a planarization layer (707; ¶ [0066]) between the first and second semiconductor elements (1st/2nd TFTs) and the first and second lower electrodes (710a/710b); and wherein the first and fourth electrode layers (710a/710b) are in direct contact with (physically touching) the planarization layer (707).

Re claim 19, Han and Chung discloses the method of claim 16, wherein the second lower electrode (bi-layered 222 of Chung) has a thickness which is less than a thickness of the first lower electrode (tri-layered 221), and the second lower electrode (222 of Chung/710a of Han) transmits a light (Chung: ¶ [0106]; Han: ¶ [0067]) as part of the reflective and transparent electrodes provided by the method Chung to the method of Han discussed for claim 16.

Re claim 20, Han and Chung discloses the method of claim 16, wherein the first electrode layer (221a of Chung), the third electrode layer (221a of Chung), the fourth electrode layer (221a portion of 222 of Chung; ¶ [0113]), and the fifth electrode layer (221c portion of 222 of Chung; ¶ [0113]) include transparent materials (¶ [0107] and [0113]), and the second electrode layer (221b of Chung) includes opaque materials (reflective metal; ¶ [0107]) as part of the reflective and transparent electrodes provided by the method Chung to the method of Han discussed for claim 16.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Han and Chung as applied to claim 3 above, and further in view of Kobayashi
et al (US 2011/0148944 A1-IDS presented prior art, hereafter Kobayashi).

Re claims 13 and 14, Han and Chung disclose the organic light emitting display device of claim 3.
But, fail to  disclose wherein the second light emitting layer (730a) emits a light of a white color; and wherein when the second semiconductor element (2nd TFT) is activated (on), the second light emitting layer (730a) emits the light of the white color (¶ [0057]), and wherein when the second semiconductor element is not activated (off), an image of an object which is located in a back of the organic light emitting display device is transmitted via the transparent region (leftward of center line of middle 715 between 770b and 770a).

However,
Kobayashi discloses in FIG. 5 an organic light emitting display device, comprising: a second light emitting layer (15; ¶ [0050]-[0054] and [0062]), wherein the second light emitting layer (15) emits a light of a white color (¶ [0062]); and wherein when a second semiconductor element (112; ¶ [0055] and [0063]) is activated (on), the second light emitting layer (62) emits the light of the white color (¶ [0062]), and wherein when the second semiconductor element (112) is not activated (¶ [0053]), an image of an object which is located in a back of the organic light emitting display device is transmitted via a transparent region (43; ¶ [0052]-[0053]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Han and Chung to include the second light emitting layer emits a light of a white color; and when the second semiconductor element is activated, the second light emitting layer emits the light of the white color, and when the second semiconductor element is not activated, an image of an object which is located in a back of the organic light emitting display device is transmitted via the transparent region of Kobayashi to form double-sided display devices where, both, images and other people are visible (Kobayashi; ¶ [0010]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/ERIC W JONES/Examiner, Art Unit 2892